DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 10, 15, 17 and 19 are canceled.
Claims 1-4, 6-9, 11-14, 16, 18 and 20-25 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 12/28/2021, with respect to Claims 1, 6 and 7 the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 11/26/2021) of claims 1-20 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on December 28, 2021 have been entered. Claims 1-4, 6-9, 11-14, 16, 18 and 20-25 are pending. With regard to the specification, the objections have been withdrawn. With regard to claims 6, 7 and 9-20, the objections have been withdrawn. With regard to the drawings, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-9, 11-14, 16, 18 and 20-25 are allowed. Independent claims 1, 6 and 7 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to be mated with a mating member, the electrical connector comprising: a first main body, having a first wall surface, a second wall surface, and a front end surface located at a front end of the second wall surface; a second main body, mounted on the first main body, wherein the first main body and the second main body are provided separately, the second main body has a third and a fourth wall surfaces, a first channel is formed between the first and the third wall surfaces, the first channel extends in a front-rear direction, a second channel is formed between the second and the fourth wall surface, and the second channel is provided obliquely forward and is in backward communication with the first channel; and a plurality of signal terminals, each having a fixing portion and an elastic arm, wherein the fixing portion is accommodated in the first channel and fixed by at least one of the first and the second main body, the elastic arm is accommodated in the second channel and extends to form a contact portion that is exposed to the first main body to be in electrical contact with the mating member, wherein the first main body has a plurality of first and second wall surfaces, the second main body has a plurality of third and fourth wall surfaces, the first main body is formed with an insertion slot, the first main body has two side walls located at two sides of the insertion slot, one of the two side walls is provided with a plurality of signal accommodating slots, the signal accommodating slots are provided in communication with the insertion slot, the contact portion protrudes into the insertion slot, each of the signal accommodating slots accommodates one of the signal terminals, and is provided with one of the first wall surfaces and one of the second wall surfaces, and one of the third wall surfaces and one of the fourth wall surfaces are correspondingly accommodated in each of the signal accommodating slots, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, configured to be mated with a mating member, the electrical connector comprising: a first main body, having a first wall surface, a second wall surface, and a front end surface located at a front end of the second wall surface; a second main body, mounted on the first main body, wherein the first main body and the second main body are provided separately, the second main body has a third and a fourth wall surface, a first channel is formed between the first and the third wall surfaces, the first channel extends in a front-rear direction, a second channel is formed between the second and the fourth wall surface, and the second channel is provided obliquely forward and is in backward communication with the first channel; and a signal terminal, having a fixing portion and an elastic arm extending obliquely forward from the fixing portion, wherein wherein a width of the elastic arm in a longitudinal direction is greater than a width of the fourth wall surface in the longitudinal direction, and the longitudinal direction is perpendicular to the front-rear direction and the left-right direction respectively, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector configured to be mated with a mating member, the electrical connector comprising: a first main body, having a first wall surface, a second wall surface, and a front end surface located at a front end of the second wall surface; a second main body, mounted on the first main body, wherein the first main body and the second main body are provided separately, the second main body has a third and a fourth wall surface, a first channel is formed between the first and the third wall surface, the first channel extends in a front-rear direction, a second channel is formed between the second and the fourth wall surface, and the second channel is provided obliquely forward and is in backward communication with the first channel; and a signal terminal, having a fixing portion and an elastic arm formed by extending obliquely forward from the fixing portion, wherein the fixing portion is accommodated in the first channel and fixed by at least one of the first and the second main body, the elastic arm is accommodated in the second wherein a width of the elastic arm in a longitudinal direction is greater than a width of the contact portion in the longitudinal direction, and the longitudinal direction is perpendicular to the front-rear direction and the left-right direction respectively, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831